                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 19-CR-108

DESIREE GUNTER,

                       Defendant.


                    ORDER GRANTING MOTION TO ADJOURN
             FINAL PRE-TRIAL AND JURY TRIAL AND EXCLUDING TIME



       Defendant Desiree Gunter, has requested an adjournment of the final pre-trial and trial dates

in the above matter. The request for an adjournment is based upon counsel’s need for additional

time to review 6 CDs of newly obtained discovery, consult with the defendant, and complete her

investigation of potential witnesses, thereby enabling counsel the time necessary for effective

preparation and due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The government has no

objection.

       Based upon the foregoing, counsel’s request that the court set a status conference in 45 days

is GRANTED and the final pre-trial and trial dates are removed from the calendar. Further, the

additional time required between the filing of this motion and the newly scheduled status conference

is excluded under the Speedy Trial Act based on the court’s finding that counsel’s need to further
review discovery and investigate potential witnesses outweighs either the defendant’s or the public’s

interest in a speedy trial. Accordingly, the Clerk is directed to set this matter for a status conference

to be held in approximately 45 days.

        SO ORDERED this            1st     day of August, 2019.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court




                                                   2
